        Case 1:15-cv-12939-LTS Document 1057 Filed 01/22/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
METROPOLITAN PROPERTY AND           )
CASUALTY INSURANCE COMPANY )
and THE COMMERCE INSURANCE           )
COMPANY,                             )
                                     )
            Plaintiffs,              )
                                     )
v.                                   )   Civil Action No. 15-12939-LTS
                                     )
SAVIN HILL FAMILY                    )
CHIROPRACTIC, INC. et al.,           )
                                     )
            Defendants.              )
____________________________________)


     ORDER ON MOTION TO MODIFY THE SCHEDULING ORDER (DOC. NO. 1043)

                                          January 22, 2019

SOROKIN, J.

       Plaintiffs have filed a motion to lengthen the period for fact discovery and delay all

subsequent dates due to a personal issue for one attorney. The Court requires further information.

       No later than January 25, 2019, each party shall file a status report listing (a) the

depositions already taken by the party; (b) the depositions actually scheduled by the party; and

(c) the depositions the party anticipates taking. For each deposition, the filing shall list the name

of the deponent and, if already taken or actually scheduled, the date of the deposition.

       In addition, the Plaintiffs shall also file by the same date—under seal if they wish, but not

ex parte—the following information: (a) the dates of the time period for which the lawyer will

not be working, (b) any limitations of the lawyer’s capacity to work, such as a part-time work
        Case 1:15-cv-12939-LTS Document 1057 Filed 01/22/19 Page 2 of 2



schedule, Plaintiffs anticipate before or after that time period, and (c) the names of the lawyers

who will take and defend the depositions for Plaintiffs.

       The Court will hold a hearing on the motion on January 29, 2019, at 4:00 p.m. in

Courtroom 13.



                                                      SO ORDERED.


                                                      /s/ Leo T. Sorokin
                                                      Leo T. Sorokin
                                                      United States District Judge




                                                 2
